N COURT OF APPEALS
                                                            12th Ccun oi Appeals District




                                                            CATHY S. LUS



                                                                              FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/20/2015                                                     COA No. 12-13-00338-CR
CARNEY, CHAD ALAN             Tr. Ct. No. F1219065                                PD-0195-15
On this day, this Court has granted the Appellant's Pro Se Motion to Suspend Rule
9.3(b) T.R.A.P.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *